                  Case 1:09-cr-00983-RMB Document 276 Filed 09/15/21 Page 1 of 1




UNITED STATES DISTRICT COUR
SOUTHERN DISTRICT OF NEW YOR
------------------------------------------------------------
UNITED STATES OF AMERICA,
                           Government
                                                                                09 CR. 983 (RMB
                 -against
                                                                                ORDE
CURTIS SCOTT
                           Defendant
-------------------------------------------------------------


                 The supervised release hearing scheduled for Thursday, September 23, 2021 at 1:00 PM
is hereby rescheduled to 12:00 PM on the same date

                 In light of the continuing COVID-19 pandemic, the proceeding is being held
telephonically pursuant to the CARES Act and applicable implementing court procedures

                 Participants, members of the public and the press can use the following dial-in
information to access the audio of the proceeding


                 USA Toll-Free Number: (877) 336-1829
                 Access Code: 6265989
                 Security Code: 0983


Dated: September 15, 2021
       New York, NY




                                                                    __________________________________
                                                                          RICHARD M. BERMAN
                                                                                U.S.D.J.
-							

            ,

                            .

                                 ,

                                  

                                      T

                                           K

                                                :

                                                     X

                                                          X

                                                               .

                                                                         R

                                                                                  )

                                                                                       .

